No excuse has been *989offered for the delay and the belated filing of a note of issue some 14 months after joinder of issue, and after the motion to dismiss for failure to prosecute was made does not excuse plaintiff’s neglect. Order unanimously reversed, with $20 costs and disbursements to the appellant, the motion granted and the clerk is directed to enter judgment in favor of the defendant Edna Goldfein Rosenberg, dismissing the complaint for lack of prosecution, with costs. Concur— Botein, J. P., Rabin, McNally and Bergan, JJ.